Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The nonfinal office action mailed 12/9/22 is hereby withdrawn in view of the new action set forth below. Period for reply has been restarted with this action. 

Claim Objections
Claim 19 is objected to because of the following informalities: In claim 19, line 1 starts “wherein the second opening…” without providing a preamble or a recitation for the dependency of the claim (such as, for example, “The vehicle assembly according to claim 15, wherein the second opening…”) and should be modified for clarity and correctness.  For the purposes of examination on the merits this claim will be assumed to depend from claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a folding access panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the phrase should be “wherein the passenger cabin comprises the folding access panel” instead. 
Claim 6 recites the limitation "the access panel” in line 2. There is insufficient antecedent basis for this limitation in the claim because two distinct access panels were previously recited. 
Claim 17 recites the limitation "a folding passenger seat" in line 3. There is insufficient antecedent basis for this limitation in the claim. Previously a “vehicle seat” is recited but it is unclear if this recitation of folding passenger seat is meant to be the same as or different from the previous recitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey in view of Ferer et al. 
For claim 15, Bessey (4765151) discloses a vehicle assembly that provides multiple access points to a cold-storage container (10, FIG.1), the vehicle assembly comprising: 
a vehicle (FIG.3) having a passenger cabin (44) and a cargo area (42) adjacent the passenger cabin; a cold-storage container (10, FIG.1) disposed in the cargo area, the cold-storage container including 
a first opening (hinged lid 22) configured to provide access from the cargo area to an interior of the cold-storage container, and a second opening (near 30) configured to provide access from the passenger cabin to the interior of the cold-storage container.  

    PNG
    media_image1.png
    460
    712
    media_image1.png
    Greyscale

The passenger cabin comprises an access panel (30) that selectively provides access to a passageway and into the cold-storage container separate from a folding passenger seat.  
For claim 17, Bessey fails to provide the access panel being a folding type panel, a feature taught by Ferer et al. at FIGS. 9-10 wher.e panel (264) folds to allow access. 

    PNG
    media_image2.png
    491
    986
    media_image2.png
    Greyscale

For claim 19, Bessey fails to provide the access panel being a sliding/folding type panel. 
Likewise, Ferer et al. teaches this alternative, namely the use and desirability of a sliding type access panel (308,310, FIGS.11a,b and 12). 

    PNG
    media_image3.png
    218
    436
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to substituted the access panel of Bessey with either a folding type panel as taught by Ferer et al. or alternatively with a sliding type access panel as taught by Ferer et al. as an obvious expedient and substitution to achieve the same predictable result of accessing the container. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims  were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 18, the interior of the cold-storage container defines: a first chamber (beneath shelves 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and a second chamber (above shelves 66,68, FIG.4) accessible using the second opening and configured to store items for cooling.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bessey, as modified and applied above, in view of the EP 0133467 (EP 467). 
For claim 20, Bessey, as modified, lacks a refrigeration unit is configured to cool the interior of the cold-storage container, a feature taught by EP 0133467 as seen with refrigeration unit (FIGS.1-2) which includes motor and compressor. 
It would have been obvious to one of ordinary skill in the art to have provided Bessey, as modified, a refrigeration unit as taught by EP 467 in order to allow the contents of the container to remain cooler longer. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferer et al. in view of Bessey. 
For claim 1, Ferer et al. disclose a storage container assembly for a pickup truck that provides multiple access points, the assembly comprising: 
a passenger cabin, the passenger cabin including a rear wall (134); 
a cargo bed (FIGS.1, 9-10) adjacent the passenger cabin, the cargo bed including a header portion (FIG.6), a floor portion (FIG.1), and two opposing side-wall portions (FIG.9) cooperating to defining a cargo space, the header portion being adjacent to the rear wall; and

    PNG
    media_image4.png
    515
    950
    media_image4.png
    Greyscale

a passageway (268, for example) between the cargo bed and an interior of the passenger cabin, wherein the passageway is elevationally aligned with access doors/panels on both the rear wall and the header portion. 
Ferer et al. provide for the passenger cabin having a folding access panel (246, 264) that selectively provides access to a passageway and into the cargo area or alternatively a sliding access panel (FIG.12) that likewise does the same, the access panel located behind a folding passenger seat (FIG.1). 
Ferer et al. lack the assembly for use with a cold-storage container, the container disposed in the cargo area, the cold-storage container including a first opening configured to provide access from the cargo area to an interior of the cold-storage container, and a second opening configured to provide access from the passenger cabin to the interior of the cold-storage container.
This is taught by Bessey (4765151) where a cold-storage container (10, FIG.1) is provided/disposed in a cargo area having a cargo bed (42, FIG.3) which is adjacent a passenger cabin (44, FIG.3); 
where a passageway (26) between the cargo bed and an interior of the passenger cabin exists to access the container; and wherein the cold-storage container includes: 
a first opening (22, hinged lid) configured to provide access from the cargo area to an interior of the cold-storage container, and 
a second opening (adjacent and covered by 30, FIG.1) configured to provide access from the passenger cabin to the interior of the cold-storage container. 

    PNG
    media_image1.png
    460
    712
    media_image1.png
    Greyscale

Bessey further teaches the passenger cabin comprises an access panel (30) that selectively provides access to a passageway and elevtationally aligned therewith, whereby a plane parallel to the ground passes through both the passageway and the container, as seen in FIG.3.
The access panel (30) being separate from a folding passenger seat (FIG.2) and the passageway providing access into the cold-storage container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cold-storage container of Bessey for use with the vehicle assembly, passageway, and folding access panel of Ferer et al. in order to allow access to cool items of the container from the interior of the vehicle. 
For claim 2, Ferer et al., as modified, disclose the header portion of the cargo bed comprises an access door (266) configured to selectively provide the passageway between the cargo bed and the interior of the passenger cabin.  
For claim 3, the passenger cabin comprises one of a sliding access panel and a folding access panel (264) that selectively provides entry to the passageway and into the cold-storage container, and wherein the one of a sliding access panel and a folding access panel is provided at the rear wall of the passenger cabin.  
For claim 4, Ferer et al. at FIGS. 9-10 discloses a folding access panel (264).

    PNG
    media_image2.png
    491
    986
    media_image2.png
    Greyscale

For claim 5, the folding access panel, when in an open position, (FIG.10) cooperates with the folding passenger seat to serve as a barrier to prevent items from unintentional relocation to a floor area via a gap located between the folding passenger seat and the rear wall of the passenger cabin (see FIG.10 where panel 264 is covering a space adjacent the rear wall.  
For claim 6, further comprising a locking mechanism (latch as discussed with respect to the embodiment of FIG.21) configured to maintain the access panel in a closed position.  
For claim 7, the access door (266) is removably secured to the header portion of the cargo bed (to allow for pivoting thereof as seen in FIG.10).  
For claim 8, the interior of the cold-storage container (taught by Bessey) defines: 
a first chamber (beneath 46 and above 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and 
a second chamber (above 46, FIG.4) accessible using the second opening and configured to store items for cooling.  
For claim 9, the second chamber (above 46, FIG.4 in Bessey) is accessible using either one of the first opening and the second opening.  
For claim 10, the second chamber is located within the first chamber to define open spaces that allow for a placement of the cooling material both above (at 66,68, FIG.4) and below (at 48,20) the second chamber.  
For claim 11, Ferer et al. discloses a sliding type access panel (308,310, FIGS.11a,b and 12). 

    PNG
    media_image3.png
    218
    436
    media_image3.png
    Greyscale

For claim 12, the cold-storage container is removably secured (as taught by Bessey with “the cooler is portable”, see Col 2, lines 39) to at least one of the header portion and the floor portion of the cargo bed.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferer et al., as modified above with respect to claim 1, and further in view of Lester et al. (7097224).  
For claim 13, Ferer et al., as modified, lack the floor portion of the cargo bed includes a recess area, wherein the recess area is configured to receive a portion of the cold-storage container, and wherein the recess area is shaped to retain the cold-storage container in a fixed location within the cargo bed, a feature taught by Lester et al. as seen with FIG.1 below.  

    PNG
    media_image5.png
    486
    962
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided a recessed portion as taught by Lester et al. for use with the container of Ferer et al., as modified, in order to maintain the container from longitudinal and lateral movement. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferer et al., as modified with respect to claim 1 above, in view of EP 0133467 (EP 467). 
For claim 14, Ferer et al., as modified, lack a refrigeration unit is configured to cool the interior of the cold-storage container, a feature taught by EP 0133467 as seen with refrigeration unit (FIGS.1-2) which includes motor and compressor. 
It would have been obvious to one of ordinary skill in the art to have provided Ferer et al., as modified, a refrigeration unit as taught by EP 467 in order to allow the contents of the container to remain cooler longer. 
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616